Citation Nr: 0616643	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  00-15 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from May 1963 to February 
1986.  The appellant is the veteran's surviving spouse.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In an August 2004 decision, the Board 
reopened the appellant's claim but denied the claim on the 
merits.

The appellant appealed the Board's August 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2005, based on a November  2005 Joint 
Motion for Remand, the Court vacated that part of the Board's 
August 2004 decision that denied service connection for the 
cause of the veteran's death and remanded the appellant's 
appeal to the Board for compliance with the instructions in 
the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion for Remand, the parties agreed that the 
record was unclear as to whether records pre-dating 1993 were 
obtained from Madigan Army Medical Center.  

During the course of this appeal, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the effective date of an award.  
In the instant appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date for an award of death benefits.  To the extent 
any concerns raised in Dingess/Hartman are present here, 
please take this opportunity to inform the appellant that an 
effective date for the award of death benefits will be 
assigned if service connection is awarded under 38 U.S.C.A. § 
1310, and also include an explanation as to the type of 
evidence that is needed to establish an effective date.  Also 
request that the appellant provide any evidence in her 
possession that pertains to her claim in accordance with 
38 C.F.R. § 3.159(b)(1) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This notice should also 
include a request that the appellant 
provide any evidence in her possession 
that pertains to her claim in accordance 
with 38 C.F.R. § 3.159(b)(1) (2005).  

2.  Please obtain all of the veteran's 
treatment records from Madigan Army 
Medical Center dating from 1983 to 1993.  
Please document in the claims file which 
records were obtained from this facility 
and the date range of records obtained.

3.  Thereafter, the appellant's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
appellant. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



